DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
Claims 1-4, 6-7 and 10 are currently pending. Claims 5  and 8 and 9 are canceled.  Claims 1-4, 6, 7 and 10 have been examined on the merits. 


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  



Rejections Withdrawn

Double Patenting
In light of the filing and approval of the terminal disclaimer the provisional rejection of claims 1-4, 6-7 and 10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-10 of copending Application No. 15/911859 (reference application) in view of Hnojewyj (US8383144, 2/26/2013, cited in Applicant IDS), Sasaki (US 20100227804, 9/9/2010), and Kaully (US20110293722, 12/1/2011) is withdrawn.


Rejections Maintained
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1-4 and 6-7 and 10 under 35 U.S.C. 103 as being unpatentable over Hnojewyj (US8383144, 2/26/2013, cited in Applicant IDS) in view of Sasaki (US 20100227804, 9/9/2010), Kaully (US20110293722, 12/1/2011), and Ingenito (US20170239385, 8/24/2017) is maintained.  
With regard to Claim 1, Hnojewyj teaches a tissue sealant (abstract) comprising an electrophilic polymer component containing multi-arm PEG (column 5, lines 40-47; column 5, lines 59-67; column 6, lines 51-52; column 6, lines 61-67) having at least 3 electrophilic groups where the electrophilic groups are succinimidyl glutarate (see column 12, lines 38-42). The tissue sealant also contains albumin, a buffer, and water (Hnojewyj, Claims 1 and 13). The concentration of the albumin in a liquid component of the sealant is 125 mg/ml (2 cc of 25% albumin mixed with 2 cc of PEG solution; Hnojewyj, example 1). Hnojewyj teaches that the electrophilic polymer component comprises two different electrophilic polymers, where one polymer is an electrophilic polymer material with a functionality of greater than equal to 3 and the other polymer is a linear polymer (Claim 1). The first electrophilic polymer, i.e., “the electrophilic polymer material with a functionality of greater than equal to 3,” is PEG-SG4 (column 6, lines 61-67), and the second electrophilic polymer, i.e., the “linear polymer,” is linear PEG (column 6, lines 52-56). The total liquid concentration of the electrophilic polymers in the sealant is 25-175 mg/ml (polymer solution contains 5-35% electrophilic polymers, Hnojewyj, Claim 12, mixed with equal amount of albumin solution to obtain final liquid, Hnojewyj, example 1). Hnojewyj does not teach the relative amounts of the two polymers. Hnojewyj does not teach that the average molecular weight of the PEG-SG4 is 20,000 Daltons. Hnojewyj does not provide any details about the second polymer beyond suggesting that it is linear PEG modified with succinimidyl glutarate groups as described above, and thus does not teach that the second polymer is PEG-SG2 or that its average molecular weight is 10,000 Daltons. Sasaki teaches that for hydrogel formation of a two-component system containing 4-arm PEG, 2-arm PEG is suitable to include as the component (Example 7). Given that Hnojewyj does not teach a specific polymer for the second polymer but teaches that branched PEGs are generally acceptable in the electrophilic component (column 6, lines 52-60), it would have been obvious to use 2-arm PEG as the second polymer in the composition of Hnojewyj together with the 4-arm PEG. The second polymer is also taught to have a “functionality of at least three” (Hnojewyj, Claim 6). This renders obvious the use of 2-arm PEG modified with succinimidyl glutarate groups, i.e., PEG-SG2, as succinimidyl glutarate groups are the means by which the “functionality of greater than equal to 3” is achieved for the 4-arm PEG. Sasaki teaches that the weight ratio of the 2-arm PEG to 4-arm PEG is 1:1 to 1:2 (Example 7; 20 mM 2-arm, 10 mM 4-arm, 5,000 Da 2-arm, 10,000 or 20,000 DA 4-arm). Therefore, given the total polymer concentration of 25-175 mg/ml taught by Hnojewyj as described above, it would have been obvious to one of ordinary skill in the art at the time of invention to use liquid concentrations of 8.33-87.5 mg/ml PEG-SG2 and 12.5-87.5 mg/ml PEG-SG4 in the composition. Kaully teaches that in hydrogels formed from multi-armed PEGs including 2-arm PEG and 4-arm PEG, 2-arm PEG with a molecular weight of 10,000 Da and 4-arm PEG with a molecular weight of 20,000 Da are used (paragraph 68). It would have therefore been obvious to use these molecular weights of PEG-SG2 and PEG-SG4 in the composition.
Hnojewyj, Sasaki, and Kaully do not teach the inclusion of entrained gas as bubbles. However, Ingenito teaches that for the purpose of lung tissue sealing by  (abstract), foams can be prepared by incorporating entrained gas bubbles into polymer-based liquid sealant compositions (see example 1). Such foams are taught to have beneficial properties in that they provide improved results for bronchoscopic lung volume reduction (paragraphs 270, 274, and 275). It would have therefore been obvious to one of ordinary skill in the art to prepare the tissue sealant of Hnojewyj, Sasaki, and Kaully as a foam by incorporating entrained gas into the composition when used as a lung tissue sealant. The gas comprises 75% of the foam (paragraphs 302 and 298; 5 ml of liquid, 15 ml of gas in 20 ml of foam).  As described above, the components of the tissue sealant are combined together to produce a foam with closed cells. Because the materials used in the foam of the rejection are substantially identical to those claimed, the foam of Hnojewyj, Sasaki, Kaully, and Ingenito would have been a compliant, soft set foam.
With regard to Claim 2, the gas is air (Ingenito, paragraph 16).
With regard to Claim 3, the PEG-SG4 has di-ester linkages, as it is the same multi-ARM PEG used by Applicant (see Examples 1-5 of the instant specification). Given that the only difference taught between the two PEG components is the number of arms (i.e., 2 vs. 4) as described above, it would have been obvious to one of ordinary skill in the art at the time of invention to use PEG-SG2 that is the same as the PEG-SG4 except for the number of arms, i.e., PEG-SG2 with di-ester linkages.
With regard to Claim 4, as described above, the sealant comprises a foam. Additionally, it is bioresorbable (Hnojewyj, column 15, lines 21-30). 
With regard to Claims 6 and 7, Hnojewyj teaches that the concentration of the albumin and PEG affect the sealing properties and gelation (column 7, lines 35-37; column 11, lines 16-19); thus the concentrations of albumin and PEG are art-recognized result-effective variables that would have been routinely optimized by one of ordinary skill in the art to achieve the desired effect of tissue sealing. Such routine optimization of these parameters to provide a composition with suitable tissue sealing properties would have resulted in a composition with the properties claimed in Claims 8-10, i.e., the claimed foam flowability and E modulus. Alternatively, given that the composition of the rejection contains the same materials in the same amounts claimed and thus has a structure substantially identical to that claimed, it would necessarily have the same properties, i.e., the claimed foam flowability and E modulus.
With regard to the adhesion property recited in claims 1 and 10, the prior art references do not discuss the property of adhesion.  The prior art also does not discuss the property of elongation.  As described above Hnojewyj teaches a total polymer concentration of 25-175 mg/ml and it would have been obvious to one of ordinary skill in the art at the time of invention to use liquid concentrations of 8.33-87.5 mg/ml PEG-SG2 and 12.5-87.5 mg/ml PEG-SG4 in the composition.  In Figure 12 of the instant specification it shows that at concentrations of 25- 40 PEG –SG4 mg/ml, which is encompassed by and falls within the range of 12.5-87.5 mg/ml PEG SG4, the Max adhesion is greater than 4 N/in2.  Figure 12 also shows that elongation is at least 60% from 5-50 mg/ml PEG SG4 concentration.  Concentrations of 25- 40 PEG –SG4 mg/ml overlap with the from 5-50 mg/ml PEG SG4 concentration shown in Figure 12.  Therefore, as evidenced by the instant specification in Figure 12, the prior art amounts of 25- 40 PEG –SG4 mg/ml have adhesion greater than 4 N/in2 and elongation of at least 60% as called for in instant claims 1 and 10.   




Response to Arguments
Applicants’ arguments of January 5, 2022 have been fully considered and are found to be unpersuasive.  
Applicant continues to argue that Ingenito is not analogous prior art because the formulations of Ingenito are not tissue sealants or applied in the same manner as tissue sealants.  Ingenito incorporates polyvinyl alcohol to generate the foam formulations and it is very hydrophilic, so the forming properties of the polymer would not be comparable to albumin.  A foam would be created but it is likely that the foam would dissipate quickly.  
	The properties of cohesiveness, adhesion which is recited in claim 1 and flexibility are important for a lung sealant formulation.  The disclosure of materials and formulations intended for lung volume reduction procedures would not have suggested that the specific formulations herein would have the claimed properties of claims 1 and 10.  
Applicants assert that properties that are critical for air leak sealings are not important for LRV.  These properties include: 1) Flowability: Low flowability is important for the foam to stay at the application site and adhere to the tissue; 2) Compliance:  The foam must be able to expand with the lung during ventilations, while not being too stiff.  Glutaraldehyde based sealants are known to be stiff and non-compliant due to the short distance between reactive groups; 3) Cohesiveness: The foam must be able to expand with the lung during ventilations, while still being cohesive enough to resist an air leak; 4) Foam stability: During foam generation, the stability of the foam is important.  It is important that the foam not dissipate/collapse rapidly after creation so that a uniform, small bubble foam barrier can be created that can resist the passage of air over the defect. 
	Applicants assert that they have demonstrated above that the polymeric systems as claimed and in the cited prior art are not substantially identical.  Therefore one would not have been motivated from the teachings in Ingenito to arrive at the specific foam concentration as claimed herein.  
Applicants note the filing of a terminal disclaimer to overcome the double patenting rejection.  


Applicants’ arguments have been carefully reviewed and are not persuasive.  Applicants argument that there is no motivation from the teachings in Ingenito to arrive at the specific foam concentration as claimed herein because they have demonstrated that the polymeric systems are not substantially identical is not found to be persuasive for several reasons.  First, Applicants have described several properties of air leak sealings in general, but have not provided evidence of the specific prior art of Ingenito.  No testing data has been provided and no references have even been cited.  Applicants have provided a generic discussion of properties of air leak sealings in general  but these properties are not even specific to the Ingenito reference.
Respectfully, this is not a comparison of the closest prior art and this is not evidence that the properties are not the same.  Additionally, this discussion only takes into account the single Ingenito reference when the rejections is based on the combined teachings of the prior art.  
Applicants do not even discuss the motivation that has been expressly set forth in the reference.  See MPEP 2141.01(a): "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)." 
Here, the claimed subject matter is drawn to a tissue sealant, and Applicant's intended use for the composition is for use as a lung tissue sealant. Ingenito is expressly used to "seal brochopleural fistulas" and "seal an air leak in a lung" (see abstract). Ingenito is thus from the same field of endeavor as the claimed invention, i-.e., lung tissue sealing. 
Applicants’ argument that the PVA-based foam formulations of Ingenito will have different foaming characteristics to the claimed compositions and are not directly comparable is not persuasive. The rejection is not over Ingenito alone. The teaching of Ingenito relied on for the rejection is that it is beneficial to entrain gas bubbles into polymer-based liquid sealant compositions to produce a foam. This teaching would have been reasonably expected by one of ordinary skill in the art to also apply to Hnojewyj, who teaches a polymer-based liquid sealant composition.  As described above, Applicant still has not provided any evidence to suggest that incorporating the gas bubbles of Ingenito into the composition of Hnojewj, and thus producing the same structure as that claimed, would produce a different result from the claimed composition.
With respect to the double patenting rejection, in light of the filing and approval of the terminal disclaimer, the double patenting rejection is withdrawn above.   




Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616